By the Court,

Kingman, C. J.
This was an action of replevin brought in justice’s court. The property was replevied, and appraised at one hundred dollars. The plaintiff had judgment before the justice. The defendant appealed. In the district court a, petition and answer were filed. At the next term of the court the case was dismissed for want of jurisdiction, on motion of the appellant. To reverse this order of dismissal, the case is brought to this court.
The court below erred in this, that it took the appraisement of the property as ascertained for the purpose of the undertaking, as the value of the property, whereas, the actual value, in cases of this kind, which alone would determine the jurisdiction of the justice, must be ascertained on the trial of the action. Garret v. Wood, 3 Kans., 236; Comp. L., 640, § 136.
There is no evidence in the papers that the property *318had any real value, except the appraisement. The judgment of the justice did not show it, and there was no way in which the court could ascertain that fact on a motion to dismiss. ■ It is only when the valuation exceeds one hundred dollars that the proceedings are to be certified up to the district court. § 137, Justices Act.
The jurisdiction of the justice is placed at less than one hundred dollars, but where the valuation is not over one hundred dollars, the case is not to be sent up. The fixing of these different tests was probably an oversight of the draftsman of the law; but there is no practical trouble in this part of the statute. The district courts have jurisdiction in civil cases where the sum or matter in controversy exceeds the jurisdiction of a justice of the peace. In most cases, this was up to and including one hundred dollars, except in replevin, where it was less than one hundred dollars. The great practical difficulty is where the valuation, made for the purpose of the bond only, shall be one hundred dollars or' less, and the jury shall find it of greater value, thus defeating an action without the fault of the plaintiff. There is nothing of this difficulty in this case.
The order to dismiss is reversed, and the case remanded for further proceedings.
All the justices concurring.